Citation Nr: 1517453	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  12-36 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a low back disability.  

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The low back disability does not result in limitation of forward flexion to 60 degrees of less, limitation of the combined range of motion to 120 degrees or less, guarding, spasm, or neurological deficit.  

2.  The Veteran's bilateral hearing loss disability began during service.

3.  The Veteran's tinnitus began during service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  

2.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.385 (2014).  

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in March 2010, prior to the initial adjudication of the claims.

In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims for service connection for tinnitus and bilateral hearing loss disability.  Therefore, no further development of the record is required before the Board decides those claims.

With respect to the low back claim, the record reflects that the service treatment and examination records, and all post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and severity of the service-connected lumbar spine disability, to include whether the lumbar spine fusion was associated with the service-connected lumbar spine disability.  The Board finds the examination records are adequate as the records reveal all information necessary to rate the lumbar spine disability, and the Veteran has not indicated that the condition has increased significantly in severity since the December 2014 examination.  The Veteran's representative has alleged that the 2014 VA examination was inadequate because the examiner failed to mention the fusion of L4-5.  The Board finds the examination was adequate, however.  Initially, the Board notes the examiner did note the spinal fusion:  it is noted in Section 2.a.  Furthermore, there is no indication that the examiner failed to perform any testing necessary to rate the low back disability, such as range of motion testing or neurological testing, and based on the previous medical evidence that it is impossible to distinguish the effects of the status-post lumbar fusion and the effects of the service-connected lumbar spine disability, the Board finds the 2014 VA examiner's failure to explicitly distinguish the manifestations of each is of no significance.   

Accordingly, the Board will address the merits of the appellant's claims. 



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014). 

Under the criteria governing disabilities of the lumbar spine, lumbosacral strain is evaluated either under the General Rating Formula (Formula).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  The Formula ratings apply with or without symptoms such as pain, stiffness, or aching.  

An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes provides for a rating of 10 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected low back disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings. 

In November 2009, the Veteran underwent an extreme lateral interbody fusion of the L4-5 disc due to collapse of the disc with foraminal stenosis.  A VA examiner has rendered the opinion that it is less likely than not that the fusion is related to the service-connected lumbar strain because the lumbar fusion was performed for a bone or disc abnormality whereas the service-connected low back disability is a muscle soft tissue condition.  The examiner added that it was not possible to distinguish the causes of the Veteran's post-operative status, i.e. whether the findings and symptoms were due to the service-connected lumbar spine disability, status-post fusion, or aging and deconditioning.  See July 2010 VA medical addendum.  In light of the opinion, and the absence of contrary medical evidence, the Board will not consider the surgery, but will consider all post-surgery symptoms in determining the proper rating for the service-connected lumbar spine disability.   

A May 2010 VA examination record reveals the Veteran's history of being asymptomatic since the November 2009 surgery.  He denied back pain, radicular pain, weakness, numbness, tingling, and incontinence.  The record notes that the Veteran continued to work and that he denied any occupational effect on his activities of daily living or occupational functioning.  Examination revealed no unsteadiness, and the Veteran walked unaided with a normal gait.  Range of motion testing revealed forward flexion to 70 degrees, extension to 15 degrees, lateral rotation to 25 degrees bilaterally, and lateral flexion to 20 degrees bilaterally.  There was only pain with left lateral flexion from 15 to 20 degrees.  There was no evidence of spasm, guarding, or localized tenderness.  Sensation was intact and motor strength was 5/5.  Deep tendon reflexes were 1/4, and straight leg raise was negative. 

A December 2014 VA examination record reveals the Veteran's history of minimal low back pain.  He denied flare-ups, numbness, tingling, or incontinence.  He also denied functional loss or impairment due to the lumbar spine disability.  Range of motion testing revealed forward flexion to 80 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally, to include after repetition.  No pain was noted on exam, and there was no evidence of pain with weight bearing.  There was no guarding or spasm, and straight leg raise was negative.  Deep tendon reflexes, motor strength, and sensation were normal, motor strength was 5/5, and there was no atrophy.  There was no radicular pain, ankylosis, or intervertebral disc syndrome.  The record notes that the Veteran regularly used a cane for an ambulation aid, and gait was slow, even, and steady.  The examiner determined the lumbar spine disability did not affect the Veteran's ability to work.  

A disability rating greater than 10 percent is not warranted at any point because the evidence does not show, or even suggest, limitation of forward flexion to 60 degrees or less, limitation of combined range of motion to 120 degrees or less, guarding, or muscle spasm.  Furthermore, there is no evidence of flare-ups during this period.  In this regard, the Board notes that range of motion testing consistently revealed flexion to at least 70 degrees and combined range of motion to at least 170 degrees without pain, the Veteran denied flare-ups and has not reported guarding or spasm, and VA examiners determined there was no spasm or guarding.  The Board has considered the DeLuca factors.  The Veteran has already been compensated for the limitation of motion, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  In this regard, the Board notes that the Veteran has reported only minimal pain and has not indicated that functioning is ever more impaired than that shown during examination.  

The Board has considered whether there is any other schedular basis to assign a higher or separate rating during this period.  There is no history of radicular pain, and neurological findings are generally normal:  reflexes are always present, and sensation and motor strength are normal.  Furthermore, there is no evidence, to include allegation, of incapacitating episodes.  Therefore, the Board concludes that the low back disability does not warrant a separate rating for neurological impairment or a higher rating based on incapacitating episodes.  See 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243, Note 1.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's low back disability is manifested by limitation of motion and some pain, which have been contemplated by the rating assigned.  The rating criteria provide higher ratings for more severe manifestations and impairment.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The record indicates that the Veteran is still employed.  Thus, the Board finds that Rice is inapplicable.

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Factual Background and Analysis

The Veteran contends that his hearing loss disability and tinnitus were caused by his exposure to excessive noise from artillery practice without noise protection.  The Veteran alleges that the hearing loss disability and tinnitus began in 1954, while he was in service, and worsened in approximately 2007.  

The Veteran's DD Form 214 reveals that he served at the Artillery and Guided Missile Center.  Service treatment records are negative for evidence of hearing loss disability as defined by VA or tinnitus, and the October 1955 separation examination record reveals normal clinical findings for the ears and normal results on the whisper and spoken voice tests.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal).

Private audiometric testing conducted in February 2006 and April 2007 revealed the presence of hearing loss disability, as defined by VA.

A June 2010 VA examination record reveals the Veteran's history of military noise exposure from the artillery and firing range without any use of hearing protection.  He denied post-service occupational or recreational noise exposure.  The Veteran reported constant tinnitus that began three years earlier.  Audiometric testing showed a hearing loss disability, as defined by VA.  The examiner indicated that it was as likely as not that the Veteran's tinnitus was associated with his hearing loss.  In a July 2010 addendum, the examiner opined that it was less likely than not that the hearing loss and tinnitus were related to service.  The examiner explained that the service records noted no complaints of hearing loss or tinnitus, and the Veteran reported that the tinnitus began approximately three years earlier during the VA examination, which was concurrent with the private treatment.  The examiner indicated that the opinion was based primarily on the length of time between service and the initial care for the hearing loss and tinnitus.  

Service connection is warranted for a hearing loss disability and tinnitus.  The record suggests that the Veteran was exposed to noise in service, and he has denied post-service noise exposure.  The record further reveals that the Veteran has hearing loss, as defined by VA, and tinnitus, and he has competently reported diminished hearing and tinnitus since service.  The Board acknowledges that the service medical records do not reflect any findings or histories of hearing loss and that the separation examination reflects normal hearing.  The Board further acknowledges that a VA examiner has provided negative opinions based on a finding that the tinnitus and hearing loss did not begin until approximately 52 years after discharge.  

The Board finds the normal findings at separation and absence of a history of a change in hearing or tinnitus at separation are not particularly probative evidence of no tinnitus or hearing loss disability at separation.  The discharge hearing screening was limited to a whisper voice test; it did not include an audiometric evaluation.  Whispered voice tests can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VA Training Letter 10-02.  See also Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whisper voice testing.).  Moreover, the Veteran did not specifically deny tinnitus or a change hearing at separation, and he has never reported a post-service onset of the hearing loss.  He has only reported that the hearing loss began during service.  Additionally, although the VA examination record reports a history of chronic tinnitus beginning in 2007, the Veteran has explained that the tinnitus worsened, rather than began, in 2007.  The Board further finds the VA examiner's opinion is of limited probative value because the examiner does not address the Veteran's previous history that his hearing loss and tinnitus began in 1954.  

The Board concludes the evidence is in equipoise as to whether the hearing loss and tinnitus are related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; thus, service connection is warranted for both disabilities.  38 U.S.C.A. §5107(b).


							(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 10 percent for a low back disability is denied.  

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


